Citation Nr: 0029215	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the penis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  He served in Vietnam from September 1968 through 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
from the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

Recently enacted and pending legislation provides that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), (to be codified 
at 38 U.S.C.A. § 5107(a); HR 4864, Veterans Assistance Act of 
2000 (pending signature to be codified at 38 U.S.C.A. § 
5103).

The veteran contends that he developed squamous cell 
carcinoma as the result of exposure to herbicides while 
serving in Vietnam.  He has not been afforded a comprehensive 
examination to determine the etiology of the squamous cell 
carcinoma during the course of his appeal.  Such an 
examination could substantiate the veteran's entitlement to 
service connection.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of any physicians or treatment centers 
that have treated him for carcinoma of 
the penis.  After obtaining the proper 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file copies of any treatment 
records of the veteran from the 
physicians and treatment centers reported 
by him which have not been previously 
associated with the claims file.

2.  The RO should then schedule the 
veteran for a comprehensive examination 
to determine the nature and etiology of 
the veteran's carcinoma of the penis.  
All appropriate tests and studies should 
be performed and all findings are to be 
reported in detail.  It is essential that 
the examiner review the claims folder 
prior to the examination.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's carcinoma of the penis is 
related to his period of service, 
including exposure to herbicides while in 
Vietnam.  The examiner should provide a 
detailed rationale to support the 
opinion. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service for carcinoma of the penis, 
including as secondary to herbicide 
exposure.

If any benefit sought on appeal remains denied, a 
supplemental statement of the case should be given to the 
veteran and his representative.  They should be afforded a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



